DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 11-13, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 7,869,941 to Coughlin et al.
As concerns claim 1, a system, comprising: 
a network interface (col. 20, line 6-mobile device, inherent has a network interface; col. 28, lines 35-37-mobile client contacts a server) to a network; a data storage (col. 20, line 6-mobile device-inherent has memory); and a processor (col. 20, line 6-mobile device-inherent it has a processor) having machine-readable instructions maintained in a non-transitory memory that when read by the processor cause the processor to perform: 
access a meeting (col. 1, line 42-appointment) on a calendar (col. 1, lines 33-35-calendar) of a user, the meeting maintained as a data record in the data storage (storage of calendar application); 
access a desired start time (Fig. 12C-1245-“Start Time”) of the meeting for the user; 
determine a suitable meeting location from a plurality of locations for the user to attend the meeting (inherent a meeting can be determined from a plurality of locations; Fig. 1B-a meeting at US Patent and Trademark Office is a “suitable” location, since PTO policy would not allow for a meeting off-site);
determine a plurality of delay factors (col. 1, lines 55-63-travel time; col. 4, lines 9-10-diverges from suggested route; col. 5, lines 50-53-security travel time; col. 15, line 20-conflicting appointments), corresponding to a plurality of attributes (col. 1, lines 55-63-current road conditions, traffic flow; col. 5, lines 9-25-modality of travel) associated with the meeting that will be encountered by the user between a notification message being presented by a user device and the user joining the meeting (col. 1, lines 45-time remaining)
wherein one of the plurality of delay factors comprises the time required for the user to get from a current location to the suitable meeting location (col. 1, lines 55-63-travel time; col. 10, lines 58-66-geographic location of appointment); 
determine an advance notification time (col. 2, lines 50-55-specified time preceding appointment time) for the meeting comprising the plurality of delay factors (col. 2, lines 50-55- “is determined…travel time”) before the desired start time; and 
cause the user device to present the notification message (col. 2, line 40-suggestion; col. 2, lines 56-57-appointment information dynamically updated; col. 4, lines 52-54-alert message) at the advance notification time.  

As concerns claim 12, a method, comprising: accessing a meeting (col. 1, line 42-appointment) on a calendar (col. 1, lines 33-35-calendar) of a user, the meeting maintained as a data record in a data storage (col. 20, line 6-mobile device-inherent has memory); 
accessing a desired start time (Fig. 12C-1245-“Start Time”) of the meeting for the user; 

determine a suitable meeting location from a plurality of locations for the user to attend the meeting (inherent a meeting can be determined from a plurality of locations; Fig. 1B-a meeting at US Patent and Trademark Office is a “suitable” location, since PTO policy would not allow for a meeting off-site);
determining a plurality of delay factors (col. 1, lines 55-63-travel time; col. 4, lines 9-10-diverges from suggested route; col. 5, lines 50-53-security travel time; col. 15, line 20-conflicting appointments), corresponding to a plurality of attributes (col. 1, lines 55-63-current road conditions, traffic flow; col. 5, lines 9-25-modality of travel) associated with the meeting that will be encountered by the user between a notification message being presented by a user device and the user joining the meeting (col. 1, lines 45-time remaining) wherein one of the plurality of delay factors comprises the time required for the user to get from a current location to the suitable meeting location (col. 1, lines 55-63-travel time; col. 10, lines 58-66-geographic location of appointment);
determining an advance notification time (col. 2, lines 50-55-specified time preceding appointment time) for the meeting comprising the plurality of delay factors (col. 2, lines 50-55- “is determined…travel time”) before the desired start time; and 
causing the user device to present the advance notification (col. 2, line 40-suggestion; col. 2, lines 56-57-appointment information dynamically updated; col. 4, lines 52-54-alert message) at the notification time.  
As concerns claim 21, a system, comprising: means to access a meeting (fig. 13, 1305-calender application, appointment) on a calendar (col. 1, lines 33-35-calendar) of a user, the meeting maintained as a data record in a data storage (col. 20, line 6-mobile device-inherent has memory); 
means to access (Fig. 12C) a desired start time (Fig. 12C-1245-“Start Time”) of the meeting for the user; 
means to determine a suitable meeting location from a plurality of locations for the user to attend the meeting (inherent a meeting can be determined from a plurality of locations; Fig. 1B-a meeting at US Patent and Trademark Office is a “suitable” location, since PTO policy would not allow for a meeting off-site);
means to determine a plurality of delay factors (col. 1, lines 55-63-travel time; col. 4, lines 9-10-diverges from suggested route; col. 5, lines 50-53-security travel time; col. 15, line 20-conflicting appointments), corresponding to a plurality of attributes (col. 1, lines 55-63-current road conditions, traffic flow; col. 5, lines 9-25-modality of travel) associated with the meeting that will be encountered by the user between a notification message being presented by a user device and the user joining the meeting wherein one of the plurality of delay factors comprises the time required for the user to get from a current location to the suitable meeting location (col. 1, lines 55-63-travel time; col. 10, lines 58-66-geographic location of appointment); 
means to determine an advance notification time (Fig. 11; col. 2, lines 50-55-specified time preceding appointment time) for the meeting comprising the plurality of delay factors before the desired start time; and 
means to cause the user device to present (col. 2, line 40-suggestion; col. 2, lines 56-57-appointment information dynamically updated; col. 4, lines 52-54-alert message; Fig. 10B, Fig 10C; inherent mobile/client device has a display to display the alert) the advance notification message at the notification time.  

As concerns claim 2, the system of claim 1, wherein the desired start time is the start time of the meeting (Fig. 12C-1245-“Start Time”).  
As concerns claims 5 and 16, the system/method of claims 1 and 12, wherein the instructions cause the processor to determine the number of delay factors comprising determining one delay factor of the number of delay factors as a time required for the user to get from a current user location to a suitable meeting location (col. 1, lines 55-63-travel time; col. 10, lines 58-66-geographic location of appointment).  
As concerns claim 8, the system of claim 1, wherein the instructions cause the processor to determine the number of delay factors comprising determine one delay factor of the number of delay factors as a personal time wherein the user is not engaged (col. 5, lines 50-53-travel time; security time) in any communication comprising the user device.  
As concerns claim 11, the system of claim 1, wherein the instructions further cause the processor to: access a scheduled start time of the meeting (Fig. 12C-1245-“Start Time”); upon determining the desired start time of the meeting for the user is after the scheduled start time, generating a delay message, the delay message comprising indicia of a delay comprising the desired start time of the meeting (col. 2, line 40-suggestion; col. 2, lines 56-57-appointment information dynamically updated; col. 4, lines 52-54-alert message); and sending the delay message to at least one of a host of the meeting or an attendee of the meeting (col. 2, lines 7-16-alerted participant will be late).  
As concerns claim 13, the method of claim 12, wherein the desired start time is different from the start time of the meeting (col. 10, lines 58-66-time block; thus start time of time block can be prior to start time of meeting which falls within the time block).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,869,941 to Coughlin et al. as applied above in view of U.S. Patent Application Publication 2020/0118045 to Chung et al.
Coughlin et al. ‘941 do not disclose:
As concerns claims 6 and 17, the invention of claims 5 and 16, wherein the suitable meeting location comprises a location accessible to the user to conduct the meeting that has an acceptable ambient sound level.  
Chung et al. ‘045 teach:
As concerns claims 6 and 17, the invention of claims 5 and 16, wherein the suitable meeting location comprises a location accessible to the user to conduct the meeting that has an acceptable ambient sound level (0054-sound activity, adjust location for reservation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Coughlin et al. ‘941 with acceptable sound levels, as taught by Chung et el. ‘045, in order to provide a location that can accommodate a user for an effective meeting.

Claims 9, 10, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,869,941 to Coughlin et al. as applied to claims 1 and 12 above in view of U.S. Patent Application Publication 2020/0186576 to Gopal et al.
Coughlin et al. ‘941 do not disclose:
As concerns claims 9 and 19, the invention of claims 1 and 12, wherein the instructions cause the processor to determine the number of delay factors comprising determine one delay factor of the number of delay factors as a time to connect to a network utilized to communicate portions of the meeting to the user device.  
As concerns claims 10 and 20, the invention of claims 1 and 12, wherein the instructions cause the processor to determine the number of delay factors comprising determine one delay factor of the number of delay factors as a time to launch an application of the user device designated as required for the meeting.  
Gopal et al. ‘576 teach:
As concerns claims 9 and 19, the invention of claims 1 and 12, wherein the instructions cause the processor to determine the number of delay factors comprising determine one delay factor of the number of delay factors as a time to connect to a network (0008) utilized to communicate portions of the meeting to the user device.  
As concerns claims 10 and 20, the invention of claims 1 and 12, wherein the instructions cause the processor to determine the number of delay factors comprising determine one delay factor of the number of delay factors as a time to launch an application (0008) of the user device designated as required for the meeting.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Coughlin et al. ‘941 with a delay factor of a time to connect and launch an application, as taught by Gopal et al. ‘576, in order to consider real-world conditions a user will experience for online conferences.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,869,941 to Coughlin et al. as applied to claims 1 and 12 above in view of U.S. Patent Application Publication 2020/0050206 to Deyle et al. 
Coughlin et al. ‘941 do not disclose:
As concerns claims 7 and 18, the invention of claim 5 and 16, wherein the suitable meeting location comprises a location accessible to the user to conduct the meeting that has an acceptable network capacity.  
Deyle et al. ‘206 teach:
As concerns claims 7 and 18, the invention of claim 5 and 16, wherein the suitable meeting location comprises a location accessible to the user to conduct the meeting that has an acceptable network capacity (0256-network equipment; 0240-conference room assets -computer equipment; both will impact “network capacity”).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Coughlin et al. ‘941, with acceptable network capacity, as taught by Deyle et al. ‘206, in order to provide an effective location for a user to conduct a meeting.

Claims 3, 14 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 7,869,941 to Coughlin et al. as applied to claims 1 and 12 above in view of U.S. Patent Application Publication 2007/0118415 to Chen et al.
Coughlin et al. ‘941 do not disclose:
As concerns claims 3, 14 and 22, the invention of claims 1, 12 and 21, wherein the instructions cause the processor to determine the number of delay factors comprising providing the meeting to a neural network trained to determine attributes from the meeting.
Chen et al. ‘415 teach:
  As concerns claims 3 and 14, the invention of claims 1 and 12, wherein the instructions cause the processor to determine the number of delay factors comprising providing the meeting to a neural network trained (0026-intelligent meeting scheduling application) to determine attributes from the meeting.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the system of Coughlin et al. ‘941, with a neural network, as taught by Chen et al. ‘415, in order to provide a scheduling system based on actual conditions. 

Allowable Subject Matter
Claims 4, 15 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed September 15, 2022 have been fully considered but they are not persuasive. 
The applicant argues Coughlin is silent to determine a suitable location from a plurality of locations as is now required by the amendments to claims 1, 12 and 21.
The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The claims do not set forth a particular definition for “suitable”. Furthermore, this newly amended limitation has been addressed in the prior art rejection above.

The applicant argues Chung is silent as to whether or not there is an acceptable ambient sound level as required by claims 6 and 17.
	The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The applicant has not indicated any specific sections within the specification to shed light on the interpretation of this limitation. Therefore, given BRI Chung discloses adjusting the sound level, wherein it can be interpreted as meeting an “accecptable” “ambient sound level”. 

The applicant argues “While Deyle may determine if such equipment is present or properties of such equipment are present, Deyle fails to disclose any teaching of whether such capacity provided by the network equipment is currently operational, at what capacity, and whether such a capacity is "acceptable" for a particular meeting, as is required by claims 7 and 18.”
The claims are given the broadest reasonable interpretation and limitations from the specification are not read into the claims. The applicant has not indicated any specific sections within the specification to shed light on the interpretation of this limitation. Furthermore, the claim does not set forth any further definition for how to interpret “acceptable” network capacity. The prior art of Coughlin et al. ‘941 in combination with Deyle et al. ‘206, teach the claimed limitations, as cited above, given the broadest reasonable interpretation. Thus the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the invention when provided with the cited prior art references.  

The applicant argues “Claims 9, 10, 19, and 20 require the determination of a suitable meeting location to comprise a determination based on connecting to a network (claims 9 and 19) and launching an application necessary for the meeting (claims 10 and 20). Gopal's 0008 acknowledges that delays may occur due to the time required to launch an application or result in participants being unavailable due to technical difficulties, such as an insufficient bandwidth. However, Gopal Application No. 17/185,481 Attorney Docket No. 4366-1220merely acknowledges that such issues exist. No "delay factor" based on overcoming such issues is disclosed by Gopal. Additionally, Gopal is silent as to the time to connect to a network (e.g., authentication, physically connect a cable, etc.). Accordingly, even with Coughlin's teachings, the combination in view of Gopal fails to teach a "delay factor" that would account for the connectivity or other technical issues claimed herein. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the time to connect to a network (e.g., authentication, physically connect a cable, etc.)) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, it could be considered to be inherent to view “time to connect” or “time to launch” as “delay factors”. Regardless, Coughlin et al. ‘941 disclose delay factors and attributes. The prior art of Gopal disclose “time to connect” and “time to launch” as factors that attribute to delays. Thus the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the invention when provided with the cited prior art references.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B WALSH whose telephone number is (571)272-7063. The examiner can normally be reached 7:30-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher L Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B WALSH/Primary Examiner, Art Unit 2451